DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 7/21/2021.  Claims 1, 17, and 21 have been amended.  Claims 7-16, 18-20, 26-27, and 32 have been cancelled.


Allowable Subject Matter
Claims 1-6, 17, 21-25, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a dressing comprising a hydrogen peroxide sensor operatively coupled to the voltage controller, the hydrogen peroxide sensor being configured to detect a value of the concentration of hydrogen peroxide at the surface; and wherein the voltage controller is configured to adjust the applied voltage differential between the first and second materials to achieve a setpoint of the concentration of hydrogen peroxide, in combination with all other features recited in the claim.
Regarding dependent claims 2-6, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 17, the art of record when considered alone or in combination neither anticipates nor renders obvious a dressing comprising a hydrogen peroxide sensor operatively coupled to the voltage controller, the hydrogen peroxide sensor being configured to detect a value of the concentration of hydrogen peroxide at the surface; and wherein the voltage controller is configured to adjust the applied voltage differential between the first and second materials to achieve a setpoint of the concentration of hydrogen peroxide, in combination with all other features recited in the claim.
Regarding dependent claims 29-31, they are allowed due to their dependencies on independent claim 17.
Regarding independent claim 21, the art of record when considered alone or in combination neither anticipates nor renders obvious a dressing comprising the voltage controller is also configured to: receive a user input containing a concentration of hydrogen peroxide, and adjust the applied voltage differential between the first and second materials to achieve the concentration of hydrogen peroxide in the user input based on a correlation between the voltage differential and the concentration of hydrogen peroxide, in combination with all other features recited in the claim.
Regarding dependent claims 22-25 and 28, they are allowed due to their dependencies on independent claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.